Title: From James Madison to John Nicholas, 2 April 1813
From: Madison, James
To: Nicholas, John


Dear Sir
Washington 2d: April 1813.
Your favor of the 11th March came duly to hand and I feel myself obliged by the friendly spirit of the observations it contains. The circumstances under which the war commenced on our part require that it should be reviewed with a liberality above the ordinary rules and dispositions indulged in such cases. It had become impossible to avoid or even delay war, at a moment when we were not prepared for it, and when it was certain that effective preparations would not take place, whilst the question of war was undecided. Another feature was, the discord and variety of opinions and views in the public councils; of which sufficient evidence has been seen, in the public debates and proceedings; and of which much more is known than ever has been published. The Calculations of the Ex. were that it would be best to open the war with a force of a kind and amount that would be soon procured, & that might strike an important blow, before the Enemy, who was known to disbelieve the approach of such an event, could be reinforced. Those calculations were defeated, as you observe by mixing, and substituting preparations necessarily producing fatal delays; and in some respects thwarting each other. At this moment, notwithstanding the additional stimuli, it is not certain that the regular force exceeds that which was in the first instance recommended, which would have been more an overmatch for the then strength of the enemy, than the force voted, if realized, would be for his present strength; and which could have been easily augmented as fast as might be necessary to maintain conquered ground, or meet reinforcements from Europe or else where. The failure of our calculations, with respect to the expedition under Hull, needs no comment. The worst of it was that we were misled by a reliance authorized by himself, on its securing to us the command of the Lakes. The decisive importance of this advantage has always been well understood; but until the first prospect ceased, other means of attaining it were repressed by certain difficulties in carrying them into effect. These means have since been pushed with alacrity; and we hope will enable us to open the campaign in relation to Canada, with a retort of the success which the last turned against us. With the command of L. Ontario, the treasonable commerce at which you point, will probably be found too hazardous to be prosecuted. I have furnished your hints however, for the consideration of the proper Departments.
We are at present occupied with the Mediation of Russia. That is the only power in Europe which can command respect from both France and England; and at this moment it is in its zenith. We shall endeavour to turn this mediation to the best account, in promoting a just peace. We are encouraged in this policy, by the known friendship of the Emperor Alexander to this country; and by the p[r]obability that the greater affinity between the Baltic and American ideas of maritime law, than between those of the former and of G. B. will render his interposition as favorable as will be consistent with the character assumed by him. Accept &c
J.M.
